Case 1:19-cr-00761-JPO Document 203 Filed 02/02/21 Page 1 of 1


                                          United States Attorney
                                          Southern District of New York
                      Granted. The February     12, J.2021
                                          The Silvio   Mollopretrial
                                                            Building conference is hereby adjourned to
                                          One Saint Andrew’s Plaza
                      May 19, 2021, at 11:00   a.m.New
                                          New York,    The  Court
                                                         York 10007 hereby excludes time under the
                      Speedy Trial Act through May 19, 2021, finding that the ends of justice
                      outweigh the interests of the public and the defendants in a speedy trial.
                        So ordered: 2/1/2021




    United States v. Darrell Lawrence et al.
